Mr. Justice Carter, dissenting: I do not agree to the reversal of the judgment in this case, nor to the reasons given for such reversal. So far as the discussion of certain of the facts is concerned, it would seem to be sufficient to say that the judgment of the Appellate Court has finally and conclusively settled the facts in favor of appellee. I do not find so much fault with the statement of the general rules governing such cases, as I do with the application of such rules to the instruction which the court below refused to give to the jury at the request of the defendant, and for which refusal this court now reverses the judgment. I am satisfied that the instruction in question was erroneous, and that it was properly refused. That instruction, if given, would have told the jury that the servant may, while relying upon the promise of the master to repair, remain in the service of the master only for such a time after such promise as toould he reasonably sufficient to enable the master to remedy the defect, and that if he continues in such service longer than that he assumes the increased risk. I do not understand the law to be that the time, and that only, which would be reasonably sufficient for the making of the repairs is the measure of the time during which the servant'may rely upon the master’s promise to repair. "I submit, with deference to the opinion of the majority of the court, that the reasonable time does not so much relate to the time required to make the repairs, as it does to the time the servant is authorized, in the exercise of reason and prudence, to rely upon his master’s promise. I know that the authorities and text-books state in general terms, as stated in the opinion of the court, that the servant may continue, after the promise to repair, in the employment of the master a reasonable time to enable the master to make the repairs and remove the defect. But it does not follow that the measure of such reasonable time is as stated in said refused instruction. Let it be supposed that a case is on trial and the injury to the servant is undisputed. The master admits the defective condition of the machinery or the place where the servant is required to work, and that it caused the injury; admits the servant notified him of such defective condition, and that he gave the servant his promise to make repairs and remove the defects complained of; that he failed to keep his promise and the servant was injured. Then, under the rule stated in the above mentioned instruction and adopted by the opinion of the court, the master would proceed to prove, to relieve himself from liability, that he did not, within such time as would have been reasonably sufficient for the purpose before the injury, .make the promised repairs,—in other words, would make a complete defense by proving his own default and negligence, while the servant would be required to prove the master was not in default, but had not, at the time of the injury, had sufficient time in which to make the repairs. Such positions of the parties would, to say the least that might be said, be anomalous. It seems clear to me that the rule stated in this instruction and adopted by this court is illogical and contrary to reason and natural justice. It is also in conflict with what was held in Weber Wagon Co. v. Kehl, 139 Ill. 644. It seems to me that the true rule ought to be, and is, that the assumption of the increased risk by the master by his promise to repair, whereby the servant is induced to remain, will continue until he fulfills his promise or notifies the servant of his inability or unwillingness to do so, or until such a length of time has elapsed as would, under all of the attending circumstances, make it unreasonable for the servant to longer rely upon the promise. Under such a rule the question would be whether the servant, at the time of the accident, relied, or had reasonable grounds to rely, upon the promise of the blaster to repair, or had himself assumed the increased risk by continuing in the service after he had ceased to rely upon the master’s promise. The rule is stated more broadly than is here contended for in Anderson Pressed, Brick Co. v. Sobkowiak, 148 Ill. 573, citing Holms v. Clark, 7 H. & N. 348. See, also, Counsel v. Hall, 145 Mass. 468. Mr. Justice Magruder: I concur in the views expressed by Mr. Justice Carter. Mr. Justice Boggs: I concur in the dissenting opinion of Mr. Justice Carter.